Case 1:18-cr-00657-ALC Document 168 Filed 06/11/21 Page 1 of 1

 

| USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOCH:
UNITED STATES DISTRICT COURT - DATEFILED: _6-//-2/
SOUTHERN DISTRICT OF NEW YORK
xX
United States of America,
ORDER
18-CR-657 (ALC)
-against-
Dion Mickens,
xX

 

ANDREW L. CARTER, JR., United States District Judge:
The sentencing scheduled for June 15, 2021 is adjourned to June 29, 2021 at 3:30 p.m.
SO ORDERED.

Dated: New York, New York

_ (Arde 7 Cong

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
